                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE



IN RE: SUBPOENA TO NON-PARTY
LIFEPOINT HEALTH, INC.,
                                                              Miscellaneous Action No.:
UNITED STATES OF AMERICA, et al.
ex rel. JESSE POLANSKY M.D., M.P.H.,                          Related to 2:12-CV-04239-MMB in
                                                              the United States District Court for
                          Plaintiffs,                         the Eastern District of Pennsylvania

           v.

EXECUTIVE HEALTH RESOURCES, INC.,
et al.,

                          Defendants.


                MOTION TO COMPEL THE PRODUCTION OF DOCUMENTS

           Pursuant to Federal Rule of Civil Procedure 37(a)(3)(B), Plaintiff Relator Jesse Polansky

M.D., M.P.H. (“Relator”) moves for an order compelling the production of documents. On

November 3, 2017, Relator served Lifepoint Health, Inc. with a subpoena requesting documents

as part of Phase 1 discovery in his False Claims Act case against Defendant Executive Health

Resources. On November 30, 2017, Lifepoint responded to the subpoena with various objections

and after a year of meeting and conferring, ultimately refused to produce the requested

documents, necessitating this Motion to Compel. Relator respectfully requests this Court to

compel Lifepoint to produce the requested documents.

           Relator also moves for an order compelling Lifepoint to produce documents requested in

Relator’s November 30, 2018 Medical Records Subpoena. On November 30, 2018, Relator

served Lifepoint with two subpoenas requesting Medical Records, including UM work product

(communication and reviews regarding the medical necessity of hospital status determinations).


02541372

       Case 3:19-mc-00020 Document 1 Filed 07/23/19 Page 1 of 5 PageID #: 1
Lifepoint produced some of the requested documents, but refused to produce UM work product,

necessitating this Motion to Compel. Relator respectfully requests this Court to compel Lifepoint

to produce the documents requested in the November 30, 2018 Medical Records Subpoenas. In

support of this Motion, Relator incorporates the accompanying Memorandum in Support and the

exhibits attached thereto.




02541372

       Case 3:19-mc-00020 Document 1 Filed 07/23/19 Page 2 of 5 PageID #: 2
                                         Respectfully submitted,

Dated: July 22, 2019               By:   s/ Grace A. Fox
                                         Samuel P. Funk
                                         Grace A. Fox
                                         SIMS|FUNK PLC
                                         3322 West End Ave, Suite 200
                                         Nashville, TN 37203
                                         Tel: (615) 292-9335
                                         Fax: (615) 649-8565
                                         sfunk@simsfunk.com
                                         gfox@simsfunk.com


                                         Pro Hac Vice Motions Forthcoming:

                                         Chad Brian Walker
                                         John Harding
                                         WINSTON & STRAWN LLP
                                         2121 N. Pearl Street, Suite 900
                                         Dallas, TX 75201
                                         Tel: 214-453-6500
                                         CBWalker@winston.com
                                         JWHarding@winston.com


                                         Bailey K. Benedict
                                         FISH & RICHARDSON, P.C.
                                         1221 McKinney St., Suite 2800
                                         Houston, TX 77010
                                         Tel: 713-654-5300
                                         benedict@fr.com

                                         Counsel for Plaintiff,
                                         Jesse Polansky M.D., M.P.H.




02541372

       Case 3:19-mc-00020 Document 1 Filed 07/23/19 Page 3 of 5 PageID #: 3
                                  CERTIFICATE OF SERVICE


           The undersigned hereby certifies that a true and correct copy of the foregoing document

has been served by electronic mail on July 23, 2019 to the following counsel of record:



 COVINGTON & BURLING LLP                           UNITED STATES DEPARTMENT OF
 Ethan M. Posner                                   JUSTICE
 Christopher M. Denig                              Reneé S. Orleans
 Matthew F. Dunn                                   Civil Division, Fraud Section
 Krysten Rosen Moller                              950 Pennsylvania Ave.
 One City Center                                   Washington, DC 20530
 850 Tenth Street NW
 Washington, DC 20001                              UNITED STATES ATTORNEY'S OFFICE
 (202) 202-662-5314                                Charlene Fulmer
 Cdenig@cov.com                                    Eric Gill
 Eposner@cov.com                                   Viveca D. Parker
 Mdunn@cov.com                                     Eastern District of Pennsylvania
 krosenmoller@cov.com                              615 Chestnut Street, Suite 1250
                                                   Philadelphia, PA 19106
                                                   (215) 861-8250
                                                   eric.gill@usdoj.gov
                                                   Viveca.Parker@usdoj.gov

 PEPPER HAMILTON LLP                               UNITED STATES DEPARTMENT OF
 Thomas M. Gallagher                               JUSTICE
 Abigail A. Hazlett                                Kelley Hauser
 Kaitlin M. Gurney                                 1 Courthouse Way, Suite 9200
 Megan L. Traversari                               Boston, MA 02210
 Michael A. Schwartz                               (617) 748-3308
 Robin P. Sumner                                   Kelley.Hauser@us
 3000 Two Logan Square                             doj.gov
 Philadelphia, PA 19103-2799
 (215-981-4000)                                    UNITED STATES DEPARTMENT OF
 Gallaghert@pepperlaw.Com                          JUSTICE
 Hazletta@pepperlaw.Com                            Tracy L. Hilmer
 Gurneyk@pepperlaw.Com                             (202) 307-0474
 Traversm@pepperlaw.Com                            Fax: (202) 616-3085
 Schwartzma@pepperlaw.Com                          Department of Justice, Civil Division
 Sumnerr@pepperlaw.Com                             P.O. Box 261
                                                   Ben Franklin Station, Washington, DC 20044
 BASS, BERRY, & SIMS                               Tracy.Hilmer@usdoj.gov
 Matthew Curley


02541372

       Case 3:19-mc-00020 Document 1 Filed 07/23/19 Page 4 of 5 PageID #: 4
 Kaitlin Harvie
 150 Third Avenue South
 Suite 2800
 Nashville, TN 37201
 MCurley@bassberry.com
 KHarvie@bassberry.com


                                    By: s/ Grace A. Fox
                                         Grace A. Fox




02541372

       Case 3:19-mc-00020 Document 1 Filed 07/23/19 Page 5 of 5 PageID #: 5
